NO. 07-01-0372-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MARCH 19, 2002

______________________________

In re A.N.H., a Child
_________________________________

FROM THE 47th JUDICIAL DISTRICT OF RANDALL COUNTY;
 
NO. 48,249-A; HON.  DAVID L. GLEASON, JUDGE
_______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.						Rebecca Vaughn, mother of A.N.H., a child, appeals from an order denying her
petition to modify the support payments due from the child's father, Georges Abboud Hajje. 
Her various points of error concern whether the trial court abused its discretion in denying
the relief because 1) the circumstances of the child materially and substantially changed
and 2) the order sought to be modified violated public policy.  We reverse.
Background

	In 1998, the trial court signed an "Agreed Order on Motion to Modify the Suit
Affecting the Parent-Child Relationship."  The relationship referred to was that between
Vaughn, Hajje, and A.N.H.  Therein, Vaughn and Hajje were appointed managing and
possessory conservators, respectively.  Also included in the document were provisions 1)
denying Hajje visitation privileges with his daughter "until such time [she] initiates contact
with [him] and/or expresses the desire to exercise visitation with" Hajje and 2) relieving
Hajje of having to make his child support payments "until such time as visitation resumes
between" the parent and child. (1)  Through the petition to modify which resulted in the
pending appeal, Vaughn sought to modify the provision relieving Hajje from supporting his
child.  Upon trial, the court executed a document entitled "Order Denying Relief in Suit to
Modify" wherein it refused to grant Vaughn relief.
Issue One -- Change in Circumstances

	Among other things, Vaughn contends that the circumstances of A.N.H. have
materially and substantially changed.  Thus, the trial court allegedly erred in refusing to
modify the parameters of Hajje's duty (or lack thereof) to pay child support.  Yet, nowhere
did Vaughn cite authority supporting her contention, as required by Rule 38.1(h) of the
Texas Rules of Appellate Procedure.  Nor did she accompany the allegation with
explanation of applicable authority and pivotal fact.  Instead, we are merely cited to the
record and told that modification was warranted.  In so presenting her contention, she
waived it.  See Bullard v. State, 891 S.W.2d 14, 15 (Tex. App.--Beaumont 1994, no
pet.)(discussing the rule as applied to a constitutional issue). 
Issue Two -- Public Policy

	Next, Vaughn posits that the trial court's refusal to modify the 1998 decree relieving
Hajje from having to pay support violated public policy.  We sustain the contention.
	In contending that the portion of the 1998 decree relieving Hajje from paying support
is invalid, Vaughn purports to collaterally attack the provision and final order.  This is of
import because one may not normally attack a final decree via an independent action.  In
re Williams, 998 S.W.2d 724, 727 (Tex. App.--Amarillo 1999, no pet.).  Yet, this rule is
inapplicable if the decree is void for reasons appearing on the face of the decree.  Fulton
v. Finch, 162 Tex. 351, 346 S.W.2d 823, 827 (Tex. 1961); Chambers v. Rosenberg, 916
S.W.2d 633, 635 (Tex. App.--Austin 1996, writ denied).  Thus, if Vaughn is correct and the
provision at issue contravenes public policy, then it is not only void, Lawrence v. CDB
Services, Inc., 44 S.W.3d 544, 555 (Tex. 2001) (holding that agreements in violation of
public policy are void), but also a matter which we can entertain.
	As to the issue of public policy, we note the legislature has indirectly spoken on the
matter before us via §153.001 of the Texas Family Code.  There, it stated that a "court may
not render an order that conditions the right of a conservator to possession of or access
to a child on the payment of child support."  Tex. Fam. Code Ann. §153.001(b) (Vernon
Supp. 2002).  While this may not expressly address the situation at bar, it nevertheless
evinces the State's policy against rendering the payment of child support contingent upon
the enjoyment of visitation. (2)  Moreover, this legislative policy reflects that which was
acknowledged by the judiciary long ago.  Brethren within this State have held that an
attempt to condition the support of one's child upon the ability to exercise visitation violates
public policy.  Thurman v. Fatherree, 325 S.W.2d 183, 186 (Tex. Civ. App.--San Antonio
1959, writ dism'd.).  So too have our brethren outside the State so held.  See e.g., In re
Adoption of P.J.K., 359 S.W.2d 360, 364-65 (Mo. App. 1962).  Indeed, that is the public
policy of most states within the nation.  Id. (holding that most jurisdictions recognize that
a contract by a father having for its object the evasion of, or relief from, his moral and legal
duty to protect and care for his child is against public policy). 
	Here, we have a proviso in the 1998 decree relieving Hajje of his legal and moral
obligation to support A.N.H.  See In the Interest of R.D.S., 902 S.W.2d 714, 719 (Tex.
App.--Amarillo 1995, no writ) (holding that both parents have a legal and moral obligation
to support their children).  More importantly, he is so relieved as long as he is prevented
from exercising visitation privileges.  This is tantamount to rendering his duty to support
contingent upon his enjoyment of visitation and, consequently, a violation of public policy. 
Thurman v. Fatherree, supra; In re P.J.K., supra.  Accordingly, the provision in the 1998
decree so conditioning Hajje's obligation was and is void.
	Finally, in refusing to modify that portion of the 1998 decree which we have found
to be against public policy, the trial court erred.  This is so because a decision which fails
to comport with public policy or the law is not a legitimate exercise of discretion.  In re Doe,
917 S.W.2d 139, 141 (Tex. App.--Amarillo 1996, writ denied) (holding that while the
decision to modify one's support obligation lies within the discretion of the trial court, the
exercise of that discretion may not be arbitrary, unreasonable, or without reference to
guiding rules and principles).
	Accordingly, we reverse the "Order Denying Relief in Suit to Modify" and remand
the cause for further proceedings.

									Brian Quinn
									   Justice 
Publish.
1. The reasons underlying the decision to vest a minor child with unfettered control over her
father's visitation privileges do not appear in the record before us.
2. It can be said that the statute may not expressly address the situation before us because Hajje's
visitation rights are not contingent upon his payment of support.  Rather, they are contingent upon the
personal desire of his minor daughter to see him.